Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shifflette (US 20080132747), cited in IDS.
Regarding claim 1, Shifflette discloses a blood pump assembly 118 (Fig. 5, section 0121, pump assembly includes proximal support housing, impeller hub, impeller blades, distal support, nose cone, plurality of ribs that define casing, proximal support ring, distal support ring, and membrane) comprising a motor 114 in operative rotational engagement with an impeller 560, 570 assembly (Section 0123-0125, torque from the external motor must be delivered to impeller blades. This is done by operatively coupling torque transmission line to impeller blades), the impeller assembly 118 

Concerning claim 5, Shifflette discloses the expanded position of the at least one blade is dependent upon the rotational speed of the impeller and the related generated centrifugal forces (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position. The biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment).
With respect to claim 6, Shifflette discloses the at least one blade is biased to expand (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment).
Regarding claim 7, Shifflette discloses at least one blade is biased to retract ((Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment).
Concerning claim 8, Shifflette discloses the impeller housing 444 adapted to collapse and expand (Section 0132, impeller blades are biased to deploy; that is, they 
With respect to claim 9, Shifflette discloses the impeller housing comprises a stent frame (Fig. 4A, sections 0108, 0137, the ribs collectively define cage or casing. Casing is to be collapsed simply by the act of inserting the proximal end of pump assembly into an introduction/extraction catheter, then it is advantageous for the distal end of casing to be the movable end. In such embodiments, distal support ring is coupled to distal support so that it is able to readily slide along the support in either direction).
Regarding claim 10, Shifflette discloses the impeller housing is biased to expand (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state).
Concerning claim 11, Shifflette discloses the impeller housing expands as a result of outwardly radially directed fluid forces generated during rotation of the impeller (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a 
With respect to claim 12, Shifflette discloses the impeller housing adapted to collapse and expand (Fig. 4A-B, section 0107, Pump assembly in respective expanded and contracted states. The expanded state is for operation i.e., pumping blood and the contracted state is for insertion into and withdrawal from the vascular system).
Regarding claim 13, Shifflette discloses the impeller housing comprises a stent frame (Fig. 4A, sections 0108, 0137, the ribs collectively define cage or casing. Casing is to be collapsed simply by the act of inserting the proximal end of pump assembly into an introduction/extraction catheter, then it is advantageous for the distal end of casing to be the movable end. In such embodiments, distal support ring is coupled to distal support so that it is able to readily slide along the support in either direction).
Concerning claim 14, Shifflette discloses the impeller housing is biased to expand (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state).
With respect to claim 15, Shifflette discloses the impeller housing expands as a result of outwardly radially directed fluid forces generated during rotation of the impeller (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes 
Regarding claim 16, Shifflette discloses a blood pump comprising an impeller housing and an impeller operatively disposed at within the housing, and at least one blade operatively attached to the impeller at an impeller hub (Fig. 5, section 0121, pump assembly includes proximal support housing, impeller hub, impeller blades, distal support, nose cone, plurality of ribs that define casing, proximal support ring, distal support ring, and membrane), wherein the impeller housing and the at least one blade 570 A,B are each adapted to move between a collapsed or retracted position and an expanded position (Figs. 5, 6B, sections 0129, 0130 impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position), wherein the at least one blade is biased to collapse into the collapsed or retracted position and is not biased to expand into an expanded position (Figs. 5, 6B, sections 0129, 0130, Impeller blade 570A is depicted within slot 664 in a stowed position), and wherein the expansion of the at least one blade to the expanded configuration is achieved only by rotating the impeller with an operatively connected motor at a rotational speed sufficient to generate centrifugal force with a magnitude that will cause the at least one blade to expand from the retracted position (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position. The 
Concerning claim 17, Shifflette discloses the expansion of the impeller housing from a collapsed position is achieved by generating outwardly directed fluid forces during rotation of the impeller and at least one blade (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position. The biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment).
With respect to claim 18, Shifflette discloses the impeller housing is biased to expand (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state).
Regarding claim 19, Shifflette discloses the impeller housing comprises a stent-like frame (Fig. 4A, sections 0108, 0137, the ribs collectively define cage or casing. Casing is to be collapsed simply by the act of inserting the proximal end of pump assembly into an introduction/extraction catheter, then it is advantageous for the distal end of casing to be the movable end. In such embodiments, distal support ring is coupled to distal support so that it is able to readily slide along the support in either direction).	 

With respect to claim 21, Shifflette discloses an initial and at least partial collapsing of the expanded at least one blade is achieved by reversing the rotation of the impeller (Section 0146, when rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).
Regarding claim 22, Shifflette discloses the at least one blade in an expanded position is at least partially collapsed by slowing the impeller rotational speed below a threshold rotational speed (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state. When rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).
Concerning claim 23, Shifflette discloses the at least one blade comprises a pitch angle relative to the impeller hub when in the expanded position and a different pitch angle when in the at least partially collapsed position (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller 
With respect to claim 24, Shifflette discloses the pitch angle of the at least one blade is variably dependent on the rotational speed (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state. When rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).
Regarding claim 25, Shifflette discloses the blood flow rate and/or pressure resulting from rotation of the impeller may be varied and optimized based on the pitch angle of the blades that that is variably dependent on the rotational speed (Section 0006, 0095, intra-aortic balloon pump ("IABP"). An IABP is an inflatable balloon attached to a catheter. The IABP is inserted percutaneously (minimally invasively) into a peripheral vessel and advanced to the descending aorta. When the balloon inflates, it increases blood flow to the coronary arteries. Motor is suitable for driving pump assembly to provide an average pump flow of or more liters per minute at 60 mm Hg average pressure differential across the pump at a fluid viscosity of about 4 cP at 37°C. It will be recognized that the specific power output requirement of motor will be 
Concerning claim 26, Shifflette discloses a blood pump assembly comprising:
a blood pump comprising an impeller housing and an impeller operatively disposed at within the housing, and at least one blade operatively attached to the impeller at an impeller hub (Fig. 5, section 0121, pump assembly includes proximal support housing, impeller hub, impeller blades, distal support, nose cone, plurality of ribs that define casing, proximal support ring, distal support ring, and membrane), wherein the impeller housing and the at least one blade are each adapted to move between a collapsed or retracted position and an expanded position (Figs. 5, 6B, sections 0129, 0130 impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade 570A is depicted within slot 664 in a stowed position and impeller blade 570B is depicted in a deployed position), wherein the at least one blade is not biased to expand into an expanded position (Figs. 5, 6B, section 0129-0130, 0132, The biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment) and wherein the expansion of the at least one blade to the expanded configuration is achieved only by rotating the impeller with an operatively connected motor at a rotational speed sufficient to generate centrifugal force with a magnitude that will cause the at least one blade to expand from the retracted position (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position. the rapid rotation of impeller hub completes the deployment), and 
Concerning claim 27, Shifflette discloses wherein the impeller housing is biased to expand (Section 0132, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state).
With respect to claim 28, Shifflette discloses wherein an initial and at least partial collapsing of the expanded at least one blade is achieved by reversing the rotation of the impeller (Section 0146, when rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).
Regarding claim 29, Shifflette discloses wherein the at least one blade in an expanded position is at least partially collapsed by slowing the impeller rotational speed below a threshold rotational speed (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades 
Concerning claim 30, Shifflette discloses wherein the at least one blade comprises a pitch angle relative to the impeller hub when in the expanded position and a different pitch angle when in the at least partially collapsed position (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state. When rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).
With respect to claim 31, Shifflette discloses wherein the pitch angle of the at least one blade is variably dependent on the rotational speed (Fig. 6B, Sections 0132, 0146, impeller blades are biased to deploy; that is, they must be restrained to be kept within impeller hub. In some embodiments, the biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment. To the extent that impeller blades are biased to at least partially deploy, ribs restrain impeller blades from deploying when casing is in the contracted state. When rotated in the opposite direction, the hydrodynamic forces push blades toward the collapsed position).

.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Examiner finds that wherein the at least one blade is the at least one blade is not biased to expand away from the impeller hub (Figs. 5, 6B, section 0129-0130, 0132, The biasing force partially deploys the impeller blades while the rapid rotation of impeller hub completes the deployment), and the at least one blade expands away from the impeller hub to achieve an expanded position only as a result of centrifugal forces generated during rotation of the impeller (Figs. 5, 6B, sections 0129, 0130 0132, impeller blades are depicted in a deployed position. They extend substantially orthogonally from impeller hub, Impeller blade is depicted within slot in a stowed position and impeller blade is depicted in a deployed position. The rapid rotation . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792